Citation Nr: 0813705	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-17 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that the veteran requested a travel board 
hearing at the Roanoke, Virginia RO.  However, the veteran 
failed to appear for his hearing.


FINDING OF FACT

The veteran's bronchial asthma is not characterized by 
pulmonary function studies showing a forced expiratory volume 
in one second (FEV-1) of 40 to 55 percent predicted, or; by 
the ratio of forced expiratory volume to forced vital 
capacity (FEV-1 /FVC) being 40 to 55 percent, or; by at least 
monthly visits to a physician for required care of 
exacerbations, or; by a need for intermittent (at least three 
times per year) courses of systemic (oral or parenteral) 
corticosteroids.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.97, Diagnostic Code 
6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in May 2004 correspondence and a March 2005 statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case specifically informed the veteran of the rating 
criteria which would provide a basis for an increased 
rating.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The May 2004 letter and the statement of the 
case essentially informed the claimant of the need to submit 
all pertinent evidence in his possession.  Additionally, a 
letter dated March 2006 provided adequate notice of how 
effective dates are assigned.   The claim was readjudicated 
in the April 2007 supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

By a rating decision dated November 1991, the RO granted 
service connection for asthma and assigned a noncompensable 
rating effective May 8, 1991.  In a June 1993 rating 
decision, the RO granted a 10 percent rating for asthma, 
effective November 5, 1992.  An August 2000 rating decision 
granted a 30 percent rating for asthma, effective March 2, 
2000.  In March 2004, the veteran filed a claim for an 
increased rating, asserting that his asthma had worsened.

A November 2003 VA treatment report indicated that the 
veteran complained of asthma triggered often by cold weather 
and various noxious odors.  March 2004 VA treatment records 
reflect treatment for bacterial pneumonia.

A March 2004 emergency room report from a private hospital 
noted that the veteran reported with symptoms of chest pain, 
dry mouth, dizziness, and palpitations after hernia repair 
surgery.  The veteran's history of asthma was noted.  The 
discharging doctor indicated that the etiology of the 
veteran's symptoms was unclear but differential diagnosis was 
allergic reaction versus anxiety.  At discharge the examiner 
did not list a clinical impression of asthma.

An April 2004 VA treatment record revealed that the veteran 
reported to the VA hospital complaining of wheezing, 
shortness of breath, dizziness, and dry mouth.  Initial visit 
noted that the veteran's symptoms were less likely an asthma 
exacerbation because of lack of wheezing on examination.  An 
x-ray revealed slight caridomegaly with clear lungs.  A 
subsequent April 2004 visit to the VA emergency room revealed 
complaints of worsening dizziness, wheezing, and dry mouth.  
The veteran also stated that the symptoms were also 
accompanied by a racing heart and difficulty breathing, for 
which there is no improvement with use of inhalers.  The 
attending physician noted that the symptoms were suggestive 
of a panic attack.

The veteran was afforded a VA examination for asthma in June 
2004.  The examiner noted that the veteran's asthma was 
currently treated with inhalers, nasal spray and oral 
medication.  Physical examination revealed no evidence of any 
restrictive disease such as kyphoscoliosis or pectus 
excavatum.  Lungs were clear to auscultation with no 
adventitious breath sounds.  The examiner noted that chest x-
rays performed in April 2004 revealed slight cardiomegaly and 
scoliosis of the thoracic spine with satisfactory aerated 
clear lungs bilaterally, and no congestive heart failure or 
air space disease.  The examiner provided a diagnosis of 
asthma with current medication management (albuterol and 
flunisolide), as well as asthma with intermittent flare-ups 
of condition, most recent in April 2004 with incapacitation.

Pulmonary function tests dated June 2004 revealed pre-
medication scores of a FVC of 94 percent, a FEV-1 of 77 
percent and an FEV-1/FVC of 82 percent.  The veteran had 
normal diffusing capacity.  The examiner provided a diagnosis 
of mild airflow obstruction consistent with obstructive lung 
disease.

A February 2005 treatment report indicated bronchial asthma 
with episodes less than two times per month, putting the 
veteran into the mildly persistent category.  The attending 
physician initiated inhaled steroids with bronchodilator.  A 
November 2005 VA treatment record indicated that the veteran 
was doing well, and had not used his metered dose inhaler 
most of the summer.  

The veteran was afforded a second VA examination for asthma 
in February 2007.  The veteran reported tightness in his 
chest, difficulty breathing, and dizziness with asthma 
attacks.  He also stated that exposure to exhaust fumes, 
cigarette smoke, powder, or perfume fragrances could trigger 
an asthma attack.  The veteran reported missing approximately 
seven days from work in the past year and using daily inhaled 
bronchodilators and anti inflammatories.  The examiner noted 
a frequency of acute attacks one or two times a year with 
clinical visits for exacerbations several times per year.  
There were no abnormal respiratory findings, other than chest 
expansion being slightly limited.  Chest x-rays revealed no 
acute cardiopulmary processes.  Pulmonary function studies 
showed pre-medication scores of a FVC of 110 percent, a FEV-1 
of 88 percent and an FEV-1/FVC of 80 percent.  The veteran 
had normal diffusing capacity.  The examiner diagnosed a  
mild airflow obstruction consistent with obstructive lung 
disease.  The examiner stated that the veteran's asthma did 
not require at least three courses per year of systemic (oral 
or parenteral) corticosteroids.  Medications included: 
levalbuterol, a bronchodilator, daily in cold weather, and as 
needed in warmer weather, due to wheezing and shortness of 
breath; and Memetasone, a steroid medication on a daily 
basis.  

The present appeal involves the veteran's claim that the 
severity of his service-connected asthma warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

During the pendency of the appeal, VA amended 38 C.F.R. 
§ 4.96, Special provisions regarding evaluation of 
respiratory conditions, effective October 6, 2006.  The Board 
notes that this amendment applies only to Diagnostic Codes 
6600, 6603, 6604, 6825-6833, and 6840-6845.  As the veteran 
is currently rated under Diagnostic Code 6602, the changes in 
the regulation do not apply to the instant claim.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 60 percent 
evaluation is warranted for bronchial asthma with FEV-1 of 40 
to 55 percent predicted, or; with a FEV-1 /FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 30 percent evaluation is 
warranted with a FEV-1 of 56-70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

As noted above, the veteran is currently rated at 30 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.  A VA 
examination dated June 2004 showed that the veteran's asthma 
was treated with albuterol and flunioslide.  Pulmonary 
function studies revealed pre-bronchodilator scores of a FVC 
of 94 percent, a FEV-1 of 77 percent and an FEV-1/FVC of 82 
percent.  A mild airflow obstruction was noted.  VA treatment 
records noted occasional treatment for complaints of asthma.  
The February 2007 VA examination noted a frequency of acute 
attacks about one or two times in the past year with several 
clinical visits for exacerbations.  Pulmonary function 
studies showed pre-medication scores of a FVC of 110 percent, 
a FEV-1 of 88 percent and an FEV-1/FVC of 80 percent.  The 
examiner stated that the veteran's asthma did not require at 
least three courses per year of systemic (oral or parenteral) 
corticosteroids.  Medications included: levalbuterol, a 
bronchodilator, daily in cold weather, and as needed in 
warmer weather, due to wheezing and shortness of breath; and 
Memetasone on a daily basis.  

There is no evidence to show that the veteran was prescribed 
systemic corticosteroids at least three times within a one 
year period; that the veteran had a FEV-1 of 40 to 55 percent 
predicted, or; a FEV-1 /FVC of 40 to 55 percent, or; monthly 
visits to a physician for required care of exacerbations.  
Thus, an evaluation of 60 percent is not warranted at any 
time during the appellate term.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increased rating for bronchial asthma; the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 30 percent for asthma is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


